COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Andres Rios Ramirez v. The State of Texas

Appellate case number:     01-20-00184-CR

Trial court case number: A-18-0362-SA

Trial court:               391st District Court of Tom Green County

       This Court issued an order on July 9, 2020, directing the trial court clerk to send the pro se
appellant a copy of the record. The Court has never received notice of proof of receipt by the
appellant.
       Accordingly, we order the District Clerk of Tom Green County to provide this Court within
10 days a signed return receipt or other proof that the record was sent and received by the pro se
appellant.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___March 30, 2021____